The prosecution against this appellant originated on June 7, 1931, by affidavit and warrant returnable to the county court which charged him with the offense of violating the prohibition laws of the state. From a judgment of conviction in said court he appealed to the circuit court and was again convicted; from the judgment in the circuit court this appeal was taken. The appeal is upon the record proper there being no bill of exceptions. As the record is regular and without error, the judgment of conviction in the circuit court will stand affirmed.
Affirmed.